         Case 5:14-cr-40085-JTM Document 73 Filed 06/17/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
            Plaintiff,

       vs.                                             No. 14-40085-JTM

LARRY DONNELL HINES, SR.,
           Defendant.



                             MEMORANDUM AND ORDER


       This matter is before the Court on the Defendant’s Unopposed Motion for

Compassionate Release Pursuant to the First Step Act (Dkt. 72) filed on June 16, 2020. The

government does not oppose Defendant’s request for compassionate release.

       Considering all the facts of the case – defendant’s advanced age, his chronic health

conditions, and his completion of nine of his twelve months sentence — the court agrees

that this is a truly extraordinary request for compassionate release, and concurs that

compelling circumstances warrant reduction of the current sentence of imprisonment to

time served. The applicable factors set forth in 18 U.S.C. § 3582(c)(1)(A)(i) and 18 U.S.C.

§ 3553(a) support this relief.

       IT IS THEREFORE ORDERED this day of June, 2020, that the Unopposed Motion

for Compassionate Release (Dkt. 72) is granted, and the court reduces Defendant’s

sentence to time served.

                                         J. Thomas Marten
                                         Honorable J. Thomas Marten
                                         U.S. District Court Judge
